Caporale, J.
In this negligence action, the plaintiff-appellant, Amsberry Trucking Company, Inc., seeks to recover for damages it sustained when a tractor-trailer it owned was involved in a collision with a cow owned by the defendant-appellee, Eldon Starr, while the vehicle was being driven by Amsberry Trucking’s employee Timothy W. Hand, the plaintiff-appellant in Hand v. Starr, ante p. 377, 550 N.W.2d 646 (1996).
*382The district court granted Starr’s motion for summary judgment, thereby dismissing Amsberry Trucking’s action. Amsberry Trucking thereupon appealed to the Nebraska Court of Appeals, asserting the district court erred in so ruling. The Court of Appeals affirmed in a memorandum opinion and judgment on appeal filed January 9, 1996, and Amsberry Trucking successfully sought further review by this court.
Because the facts and analysis herein are the same as in Hand, supra, we now reverse the judgment of the Court of Appeals and remand the cause thereto with the direction that it reverse the judgment of the district court and remand the cause to that court for further proceedings.
Reversed and remanded for FURTHER PROCEEDINGS.